PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm the appellant’s revocation of community control and imposition of judgment and sentence. However, because the written order of revocation of community control does not specify the conditions of community control that were violated, we remand for the trial court to enter such an order. Lee v. State, 826 So.2d 457 (Fla. 1st DCA 2002).
AFFIRMED.
WOLF, C.J., ERVIN and PADOVANO, JJ., concur.